         Case 1:20-cv-00943-PGG Document 20 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUARDIT TECHNOLOGIES, LLC and
MICHAEL SCRIPT,

                             Plaintiffs,                           ORDER

             v.                                                20 Civ. 943 (PGG)

EMPIRE IP LLC, DANIEL MITRY, and
TIMOTHY SALMON,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference scheduled for August 13, 2020 is hereby adjourned sine die.

Plaintiffs are directed to submit a declaration from a member of Guardit Technologies, LLC,

listing the other members of Guardit Technologies, LLC, and disclosing the citizenship of all

members of Guardit Technologies, LLC, no later than August 19, 2020.

Dated: New York, New York
       August 12, 2020
                                           [signature block]
